Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter

Claims 1-6, 8-15 and 17-21 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1, Foret (Pub.2002/0157951) discloses a method for calibrating a selected sensor by a communications device, the method comprising:
receiving sensor data at the communication device from a plurality of remote sensors distributed across a plurality of remote electronic devices different from the communication device (Fig. 1, # 16, 16’, temperature sensors and Fig. 2, two thermistors 34 and 34’, para [0020]), wherein the received sensor data includes data from at least one sensor that is different than the selected sensor (para [0019], [0020]);
     determining a sensor calibration value based on the received sensor data, wherein determining the sensor calibration value comprises evaluating sensor data for the selected sensor based at least on the data from the at one least sensor that is different than the selected sensor (para [0020]); and
    calibrating the selected sensor using the sensor calibration value, wherein calibrating the selected sensor (para [0020]).

Jouas (Pat.5805767) disclose data indicative of a different physical property (Col. 4, lines 50-62, where thermistors 17 and 38... temperature sensing alternatively may be 

 Mayer (US Pub.2021/0089230) disclose multiple temperature sensors may be used in the system 100-c to support offset determinations, cross-calibration, or other 
processing of an indication of one temperature sensor based on an indication of 
another temperature sensor (para [0085]), but Mayer does not disclose different physical property of the sensors, and therefore reference of the Mayer invented after current Application.
The Claim 11 comprises similar limitations.
Regarding Clams 1 and 11:
The prior art of record does not teach or render obvious steps of:
“sensor that is different than the selected sensor and outputs data indicative of a different physical property than the selected sensor;
 calibrating the selected sensor using the sensor calibration value, wherein calibrating the selected sensors comprises generating an initialization command for the selected sensor based on the sensor calibration value.”
  Claims 2-6, 8-10, 12-15 and 17-21 are allowed due to their dependency on claims 1 and 11.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/KALERIA KNOX/
Examiner, Art Unit 2857

/REGIS J BETSCH/Primary Examiner, Art Unit 2857